TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00588-CR
NO. 03-02-00589-CR



Cathy Lynn Gilstrap, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NOS. 02-528-K368 & 02-529-K368, HONORABLE BURT CARNES, JUDGE PRESIDING






Appellant Cathy Lynn Gilstrap pleaded guilty to indictments accusing her of theft. 
The district court adjudged her guilty in both causes.  In number 02-528-K368, the court assessed
punishment at incarceration in a state jail for eighteen months.  In number 02-529-K368, the court
assessed punishment at imprisonment for ten years, probated, to begin when sentence in the other
cause is completed.  In both causes, the punishment assessed was agreed to by appellant in a plea
bargain agreement.  Appellant filed general notices of appeal.

As part of her plea bargains, appellant promised not to appeal.  This promise is
binding when, as here, the court follows the agreed punishment recommendation.  Blanco v. State,
18 S.W.3d 218, 220 (Tex. Crim. App. 2000).  Furthermore, appellant's general notice of appeal does
not comply with Texas Rule of Appellate Procedure 25.2(b)(3) and thus does not invoke this Court's
jurisdiction.  Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.--Austin 2001, no pet.); see Cooper v.
State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule 25.2(b) limits every appeal in a plea bargain,
felony case).
The State's motions to dismiss are granted and the appeals are dismissed for want of
jurisdiction.  Counsel's motions to withdraw are dismissed.


  
				Lee Yeakel, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   October 24, 2002
Do Not Publish